PER CURIAM:
Charles Guillory brought this complaint for exoneration from or limitation of liability under the Limitation of Liability Act, 46 U.S.C.App. §§ 181 et seq. The potential liability arises out of an incident that occurred when Guillory was operating his bass boat on the waters of Crooked Creek Reservoir in Louisiana. The district court dismissed the case for lack of subject matter jurisdiction because Crooked Creek Reservoir is not a navigable waterway. We agree.
The Crooked Creek Reservoir is located in Evangeline Parish, Louisiana, and was created for recreation and flood control by a dam constructed between Crooked Creek and Bayou Nezbique. Crooked Creek is located entirely within Evangeline Parish and the state of Louisiana. Vessels cannot access Bayou Nez-bique because of the dam. Nor can they travel interstate to the waters of Crooked Creek. Even before construction of the dam, Crooked Creek was so shallow in depth and overgrown by brush that it was difficult, if not impossible, for any vessel to travel across its waters.
The Limitation of Liability Act does not confer jurisdiction upon federal courts. That must come from our admiralty jurisdiction under U.S. Const, art. Ill, § 2 and 28 U.S.C. § 1333(1). Suits lacking any relationship to either navigable waters or traditional maritime activity are without admiralty jurisdiction. Three Buoys Houseboat Vacations U.S.A., Ltd. v. Morts, 921 F.2d 775, 777 (8th Cir.1990), on remand from, — U.S. -, 110 S.Ct. 3265, 111 L.Ed.2d 775 (1990), vacating and remanding 878 F.2d 1096 (8th Cir.1989), and cert. denied, — U.S. -, 112 S.Ct. 272, 116 L.Ed.2d 224 (1991); Lewis Charters, Inc. v. Huckins Yacht Corp., 871 F.2d 1046, 1050 (11th Cir.1989).
AFFIRMED.